         Case 2:19-cv-10181 Document 1 Filed 11/29/19 Page 1 of 34 Page ID #:1



 1   Alan Harris (SBN 146079)
 2
     Priya Mohan (SBN 228984)
     HARRIS & RUBLE
 3
     655 North Central Ave.
     Glendale, California 91203
 4
     Telephone: (323) 962-3777
     Facsimile: (323) 962-3004
 5
     aharris@harrisandruble.com
     pmohan@harrisandruble.com
 6   John P. Dorigan (SBN 98964)
 7
     LAW OFFICES OF JOHN P. DORIGAN
     600 Canterbury Lane
 8
     Sagamore Hills, Ohio 44067
     Telephone: (330) 748-4475
 9
     Facsimile: (330) 748-4475
     jpdorigan@aol.com
10   Attorneys for Plaintiff
11

12
                                UNITED STATES DISTRICT COURT

13
                               CENTAL DISTRICT OF CALIFORNIA

14
                                             Case No.
     EVA SOLIS, individually and on behalf
15
     of all others similarly situated,       CLASS AND COLLECTIVE ACTION
                                             COMPLAINT
16
                  Plaintiff,
                                               1. Failure to Provide Rest Breaks and
17
           v.                                     Meal Periods §§ 226.7 and 512
     AMERICAN AIRLINES, INC., and
18   DOES 1–100, inclusive,                    2. Failure to Provide Adequate Pay
                                                  Stubs in Violation of California
19                Defendants.                     Labor Code § 226(a)
20
                                               3. Failure to Reimburse for Uniform-
21                                                Maintenance Expenses in Violation
                                                  of California Labor Code § 2802 and
22                                                IWC Wage Order 9
23
                                               4. Improper Deductions
24
                                               5. Failure to Maintain Proper Records
25
                                               6. Failure to Pay Minimum and
26                                                Overtime Wages in Violation of
27                                                California Labor Code §§ 510 and
                                                  1194 and IWC Wage Order 9
28

                                              1
                                          COMPLAINT
     Case 2:19-cv-10181 Document 1 Filed 11/29/19 Page 2 of 34 Page ID #:2



 1                                         7. Violation of Los Angeles
                                              Administrative Code, Division 10,
 2                                            Chapter 1, Article 11, Section 10.37
                                              et seq.
 3
                                           8. Violation of California Business and
 4
                                              Professions Code § 17200 et seq.
 5
                                           9. Failure to Produce Employment
 6                                            Records Upon Request in Violation
                                              of California Labor Code § 226(b)
 7

 8                                         10.Failure to Produce Employment
                                              Records Upon Request in Violation
 9                                            of California Labor Code § 1198.5
10                                         11.Fair Labor Standards Act
11                                      DEMAND FOR JURY TRIAL
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                         2
                                     COMPLAINT
         Case 2:19-cv-10181 Document 1 Filed 11/29/19 Page 3 of 34 Page ID #:3



 1                                JURISDICTION AND VENUE
 2          1.   This Court has jurisdiction over the subject matter of this action.
 3          2.   As alleged more particularly below, venue is proper in the Central District of
 4   California. Defendant operated within the State of California and does business in the
 5   District. Defendant employed Plaintiff and similarly situated employees within
 6   California. Pursuant to the Fair Labor Standards Act and Rule 23 of the Federal Rules
 7   of Civil Procedure Plaintiff brings this case individually and as a class action and
 8   collective action.
 9          3.   This Court has personal jurisdiction over Defendant because, upon
10   information and belief, Defendant is either a resident of California, has minimum
11   contacts in California, or otherwise intentionally avails itself of the protections of
12   California so as to render California’s exercise of jurisdiction over Defendant consistent
13   with traditional notions of fair play and substantial justice.
14
                          PARTIES AND SUBSTANTIVE ALLEGATIONS
15
            4.   Plaintiff Eva Solis is an individual, who, during the time periods relevant to
16
     this Complaint, was and is a resident of the State of California. Defendant American
17
     Airlines, Inc., employed Plaintiff as an Airport Agent at LAX and at Ontario
18
     International Airport in the State of California from many years prior to the filing hereof
19
     until the present. Any differences in job activities between the different individuals in
20
     these positions were and are legally insignificant to the issues presented by this action.
21
           5.    Defendant American Airlines, Inc. (“AA”) is a Corporation which at all
22
     times relevant hereto conducted substantial and regular business throughout California.
23
            6.   Plaintiff contends that she and the other Affected Employees (the relevant
24
     job titles held by the California citizens in this action are not pertinent as Affected
25
     Employees are intended to include Defendant' hourly-paid employees who were
26
     subjected to Defendant' policies and practices as described herein) were not provided
27
     with all required wages under California law on account of Defendant’s failure to
28

                                                  3
                                              COMPLAINT
         Case 2:19-cv-10181 Document 1 Filed 11/29/19 Page 4 of 34 Page ID #:4



 1   provide adequate rest and meal-break compensation as well as on account of
 2   Defendant’s failure to pay Affected Employees for all hours worked, requiring that they
 3   enter secured areas under the control of the Defendant before beginning the compensated
 4   work day, remain under the control of the Defendant after ending the compensated work
 5   day, and employing an illegal “rounding” regime in its timekeeping practices. As to
 6   such wages, section 512 of the Labor Code provides, in relevant part:
 7         An employer may not employ an employee for a work period of more than
 8         five hours per day without providing the employee with a meal period of not
 9         less than 30 minutes, except that if the total work period per day of the
10         employee is no more than six hours, the meal period may be waived by
11         mutual consent of both the employer and employee. An employer may not
12         employ an employee for a work period of more than 10 hours per day
13         without providing the employee with a second meal period of not less than
14         30 minutes, except that if the total hours worked is no more than 12 hours,
15         the second meal period may be waived by mutual consent of the employer
16         and the employee only if the first meal period was not waived.
17   Id. § 512(a). Similarly, Industrial Welfare Commission (“IWC”) Wage Order 9 states, in
18   pertinent part, that “[n]o employer shall employ any person for a work period of more
19   than five (5) hours without a meal period of not less than 30 minutes.” 8 Cal. Code Regs.
20   11090 § 11(A). Likewise, Wage Order 9 states that “[e]very employer shall authorize
21   and permit all employees to take rest periods, which insofar as practicable shall be in the
22   middle of each work period. The authorized rest period time shall be based on the total
23   hours worked daily at the rate of ten (10) minutes net rest time per four (4) hours or major
24   fraction thereof. However, a rest period need not be authorized for employees whose total
25   daily work time is less than three and one-half (3 ½) hours. Authorized rest period time
26   shall be counted as hours worked for which there shall be no deduction from wages.” 8
27   Cal. Code Regs. 11090 § 12(A). Furthermore, according to section 226.7 of the Labor
28

                                                 4
                                             COMPLAINT
         Case 2:19-cv-10181 Document 1 Filed 11/29/19 Page 5 of 34 Page ID #:5



 1   Code, “[i]f an employer fails to provide an employee a meal or rest or recovery period . . .
 2   in accordance with an applicable order of the Industrial Welfare Commission, the
 3   employer shall pay the employee one additional hour of pay at the employee’s regular
 4   rate of compensation for each work day that the meal period . . . is not provided.” Cal.
 5   Lab. Code § 226.7(b). Under the Labor Code, “[a]ll wages . . . earned by any person in
 6   any employment are due and payable twice during each calendar month, on days
 7   designated in advance by the employer as the regular paydays.” Cal. Lab. Code § 204(a).
 8   Compensation for missed meal and rest periods constitutes wages within the meaning of
 9   section 220 et seq. of the Labor Code.
10          7.    Labor Code §§1194(a) states in pertinent part: "Notwithstanding any
11   agreement to work for a lesser wage, any employee receiving less than the legal
12   minimum wage ... is entitled to recover in a civil action the unpaid balance of the full
13   amount of this minimum wage ... including interest thereon, reasonable attorney's fees,
14   and costs of suit."
15
           8. Further, pursuant to Labor Code §1197, payment of less than the minimum wage
16
     fixed by the Labor Commission is unlawful.
17
           9. In addition, pursuant to the IWC Wage Order(s), Defendant are required to pay
18
     the for all hours worked (meaning the time during which an employee is subject to the
19
     control of an employer, including all the time the employee is suffered or permitted to
20
     work, whether or not required to do so) at the appropriate minimum wage.
21
           10. Defendant, as a matter of established company policy and procedure, at each
22
     and every one of the individual facilities owned and/or operated by Defendant,
23
     consistently administered a uniform company policy and practice as to the pay policies
24
     regarding the Affected Employees; rounded the actual time worked and recorded by the
25
     members of the Affected Employees, usually down, so that during the course of the their
26
     employment, the Affected Employees were paid far less than they would have been paid
27
     had they been paid for actual recorded time rather than "rounded" time, and less than the
28

                                                  5
                                              COMPLAINT
         Case 2:19-cv-10181 Document 1 Filed 11/29/19 Page 6 of 34 Page ID #:6



 1   appropriate minimum wage; and Utilized an 'auto-deduct' meal period policy that
 2   automatically deducted thirty minutes for a meal break, regardless of whether the
 3   Affected Employees were actually provided a meal break, failed to always provide the
 4   Affected Employees with a full and uninterrupted thirty-minute meal break, and as such,
 5   scheduled to work and/or required the members of the Wage Class to work without
 6   paying for all time they were under Defendant's control.
 7         11. As such, in at least two compelling ways, Defendant required the Affected
 8   Employees to remain under Defendant's control without paying therefore, which resulted
 9   in the Affected Employees earning less than the legal minimum wage in the State of
10   California.
11         12. Defendant's pattern and practice in uniform administration of corporate policy
12   regarding Defendant's failure to pay the legal minimum wage to the Affected Employees
13   as described herein is unlawful and creates entitlement, pursuant to Labor Code § 1194(
14   a), to recovery by the Affected Employees, in a civil action, for the unpaid balance of the
15   full amount of the unpaid wages owed.
16         13.     Further, with respect to section 204 of the Labor Code, the Defendant did
17   not always timely pay wages on the “days designated in advance by the employer as the
18   regular paydays.” Instead, it had a policy which paid workers before the services were
19   rendered, then changed the policy, unilaterally, withholding wages from Affected
20   Employees and demanding repayment for same.
21
           14.     The nature of the work at AA is such that there are times when Plaintiff and
22
     Affected Employees are not provided timely lunch breaks and do not take them. On
23
     other occasions Plaintiff and Affected Employees are provided timely lunch breaks, but
24
     thereafter they are called back to work before the passage of thirty uninterrupted minutes
25
     or otherwise interrupted for business purposes during the break. However, for at least the
26
     period of time commencing four years prior to the filing of this Complaint to the present,
27
     Defendant failed to provide Plaintiff and the other Affected Employees with meal-period
28

                                                 6
                                             COMPLAINT
         Case 2:19-cv-10181 Document 1 Filed 11/29/19 Page 7 of 34 Page ID #:7



 1   premium wages for those occasions on which they were not provided with adequate meal
 2   periods. Defendant failed to provide such wages despite the fact that it kept track of
 3   those instances during which its employees either missed a meal period or were not
 4   provided an adequate meal period so that it could reverse the automatic meal-period
 5   deduction taken by its payroll system each workday. In addition to subjecting Defendant
 6   to compensatory and restitutionary damages for Plaintiff, Defendant’s failure to provide
 7   such compensation subjects it to civil penalties. See Cal. Lab. Code §§ 210, 558, 2698 et
 8   seq.; 8 Cal. Code Regs. 11090 § 20. Although AA was previously sued for the same
 9   violations and was on notice that its conduct violated the Labor Code, Defendant
10   continues to willfully violate the law by failing to provide meal-period premium wages.
11   Likewise, AA’s violation of other labor code sections regarding the amount of overtime
12   paid and other issues were also raised in earlier lawsuits, demonstrating the intentional
13   misconduct here at issue.
14
           15.    Likewise, there are times in which Plaintiff was not provided rest periods.
15
     Often, Plaintiff and the Affected Employees were not able to take rest periods because of
16
     the flight schedules and were not compensated for this time.
17

18   Further, Defendant failed to follow IWC Wage Order 9 which requires an employer to
19   keep time records of meal periods unless all operations cease during such periods. See 8
20   Cal. Code Regs. 11090 § 7(A)(3). The FLSA also required employers to track employee
21   time, a practice which AA did not follow.
22         16.    On information and belief, Plaintiff contends that Defendant failed to
23   provide Affected Employees with the data required by section 226 of the Labor Code and
24   IWC Wage Order 9. In addition to subjecting AA to the damages specified in section
25   226(e), AA’s failure to provide such information subjects it to civil penalties. See Cal.
26   Lab. Code §§ 226.3, 2698 et seq.; 8 Cal. Code Regs. 11090 § 20.
27

28

                                                 7
                                             COMPLAINT
            Case 2:19-cv-10181 Document 1 Filed 11/29/19 Page 8 of 34 Page ID #:8



 1           17.    Section 2802 of the Labor Code states that “[a]n employer shall indemnify
 2   his or her employee for all necessary expenditures or losses incurred by the employee in
 3   the direct consequence of the discharge of his or her duties.” Id. § 2802(a). Similarly,
 4   Wage Order 9 provides that, “[w]hen uniforms are required by the employer to be worn
 5   by the employee as a condition of employment, such uniforms shall be provided and
 6   maintained by the employer.” 8 Cal. Code Regs. 11090 § 9(A).
 7           18.    On information and belief, Plaintiff contends that Defendant failed to
 8   provide reasonable reimbursement to Affected Employees for the maintenance of their
 9   uniforms, including the cost of dry cleaning. In addition to subjecting Defendant to
10   damages, the failure of Defendant to provide such reimbursement subjects it to civil
11   penalties. See Cal. Lab. Code § 2698 et seq.; 8 Cal. Code Regs. 11090 § 20.
12           19.    In addition to failing to properly reimburse Plaintiff and Affected Employees
13   for the maintenance of their uniforms, AA also took unlawful deductions from Plaintiff’s
14   paycheck, such as deductions for use of company travel, which AA’s unlawful
15   deductions subject it to damages and civil penalties. See Cal. Lab. Code § 225.5. In
16   addition, without written authorization from Plaintiff or the Affected Employees AA
17   would systematically make deductions from wages to recoup routine loans made to
18   Plaintiff and the Affected Employees in the immediately prior paycheck.1
19           20.    In addition to failing to provide meal-period premium wages, failing to
20   provide adequate pay stubs, and failing to reimburse uniform-maintenance expenses,
21   Plaintiff contends that AA failed to provide each of them with adequate seating. In this
22   regard, IWC Wage Order 9 states that “[a]ll working employees shall be provided with
23   suitable seats when the nature of the work reasonably permits the use of seats.” 8 Cal.
24   Code Regs. 11090 § 14(A).
25           21.    According to the applicable Wage Order:
26           “14.   SEATS
27

28      1
            Exhibit 2, DLSE Opinion Letter 2008.11.25 (Nov. 25, 2008).
                                                   8
                                               COMPLAINT
         Case 2:19-cv-10181 Document 1 Filed 11/29/19 Page 9 of 34 Page ID #:9



 1         (A) All working employees shall be provided with suitable seats when the
 2         nature of the work reasonably permits the use of seats.
 3         (B) When employees are not engaged in the active duties of their
 4         employment and the nature of the work requires standing, an adequate
 5         number of suitable seats shall be placed in reasonable proximity to the work
 6         area and employees shall be permitted to use such seats when it does not
 7         interfere with the performance of their duties.”
 8   See Wage Order 9, ¶14. Section 1198 of the Labor Code provides that “the standard
 9   conditions of labor fixed by the commission shall be . . . the standard conditions of labor
10   for employees. The employment of any employee . . . under conditions of labor
11   prohibited by the order is unlawful.” Cal. Lab. Code § 1198. Section 1198 of the Labor
12   Code “renders unlawful violations of the suitable seating provision.” Bright v. 99 cents
13   Only Stores, 189 Cal. App. 4th 1472, 1479 (2010). Accordingly, AA is liable for civil
14   penalties for its failure to provide adequate seating to Plaintiff and the other Affected
15   Employees.
16         22.    At all relevant times mentioned herein, section 1174 of the Labor Code
17   provided in pertinent part:
18         Every person employing labor in this state shall:
19         ...
20         (d) Keep, at a central location in the state or at the plants or establishments at
21         which employees are employed, payroll records showing the hours worked
22         daily by and the wages paid to, and the number of piece-rate units earned by
23         and any applicable piece rate paid to, employees employed at the respective
24         plants or establishments. These records shall be kept in accordance with
25         rules established for this purpose by the commission, but in any case shall be
26         kept on file for not less than three years. An employee shall not prohibit an
27

28

                                                  9
                                              COMPLAINT
        Case 2:19-cv-10181 Document 1 Filed 11/29/19 Page 10 of 34 Page ID #:10



 1         employee from maintaining a personal record of hours worked, or, if paid on
 2         a piece-rate basis, piece-rate units earned.
 3   Cal. Lab. Code § 1174.
 4         23.    Industrial Welfare Commission Order 9 further requires Defendant AA to
 5   maintain time records that show when an employee’s meal periods were taken. Affected
 6   Employees are not exempt from this requirement and therefore are entitled to receive a
 7   statement of the hours they worked and meal periods they took, and to have access to
 8   such records upon request to Defendant AA.
 9          24. Defendant AA knowingly and intentionally failed to provide such
10   Records in writing and refused to allow access to such records as required by section
11   1174 Labor Code and Industrial Welfare Commission Order 9.
12         25.     Labor Code § 2810.5 requires an employer to provide employees with
13   notice of, inter alia, the following: 1) each and every rate of pay and basis thereof,
14   whether paid by the hour, shift, day, week, salary, piece, commission, or otherwise,
15   including any rates for overtime, as applicable; 2) regular payday designated by the
16   employer as required by law; 3) the name of the employer, including any “doing business
17   as” names used by the employer; 4) the physical address of the employer's main office or
18   principal place of business, and a mailing address, if different; 5) the telephone number of
19   the employer; and 6) the name, address, and telephone number of the employer's workers'
20   compensation insurance carrier. Because Defendant AA is a temporary services
21   employer, as defined by Labor Code § 201.3, the notice must also include “the name, the
22   physical address of the main office, the mailing address if different from the physical
23   address of the mail office and the telephone number of the legal entity for whom the
24   employee will perform work, and any other information the Labor Commissioner deems
25   material and necessary.” Cal. Lab. Code § 2810.5(a)(3).
26         26.    When Defendant AA made any changes to Plaintiff’s and Affected
27   Employees’ rate of pay or pay plan, Defendant AA did not provide proper notice of these
28

                                                 10
                                              COMPLAINT
        Case 2:19-cv-10181 Document 1 Filed 11/29/19 Page 11 of 34 Page ID #:11



 1   changes as required by Labor Code § 2810.5. AA is therefore liable for civil penalties for
 2   violation of Labor Code § 2810.5.
 3         27.    Because Defendant AA requires employees to wear uniforms as a condition
 4   of employment, Industrial Welfare Commission Order 9 requires Defendant AA to
 5   provide and maintain the uniforms.
 6         28.    Defendant AA knowingly and intentionally failed to provide and maintain
 7   uniforms to Plaintiff and Affected Employees as required by the Labor Code and
 8   Industrial Welfare Commission Order 9.
 9         29.    At all times relevant hereto, sections 510, 1194, and 1198 of the Labor Code
10   required (1) the payment of at least the minimum wage, (2) the payment of wages equal
11   to one-and-one-half times an employee’s regular rate of pay for all hours worked in
12   excess of eight per day or forty per week, and (3) the payment of wages equal to
13   double the employee’s regular rate of pay for all hours worked in excess of twelve per
14   day and for all hours worked in excess of eight on the seventh day of work in any one
15   workweek.
16         30.    At all relevant times mentioned herein, section 510 of the Labor Code
17   provided, in relevant part:
18         Eight hours of labor constitutes a day’s work. Any work in excess of eight
19         hours in one workday and any work in excess of 40 hours in any one
20         workweek and the first eight hours worked on the seventh day of work in
21         any one workweek shall be compensated at the rate of no less than one-and-
22         one-half times the regular rate of pay for an employee. Any work in excess
23         of 12 hours in one day shall be compensated at the rate of no less than twice
24         the regular rate of pay for an employee. In addition, any work in excess of
25         eight hours on any seventh day of a workweek shall be compensated at the
26         rate of no less than twice the regular rate of pay of an employee. Nothing in
27         this section requires an employer to combine more than one rate of overtime
28

                                                11
                                             COMPLAINT
        Case 2:19-cv-10181 Document 1 Filed 11/29/19 Page 12 of 34 Page ID #:12



 1         compensation in order to calculate the amount to be paid to an employee for
 2         any hour of overtime work. The requirements of this section do not apply to
 3         the payment of overtime compensation to an employee working pursuant to
 4         any of the following: (1) An alternative workweek schedule adopted
 5         pursuant to Section 511. (2) An alternative workweek schedule adopted
 6         pursuant to a collective bargaining agreement pursuant to Section 514.
 7   Cal. Lab. Code § 510(a).
 8         31.    At all relevant times mentioned herein, section 1194 of the Labor Code
 9   provided, in relevant part:
10         Notwithstanding any agreement to work for a lesser wage, any employee
11         receiving less than the legal minimum wage or the legal overtime
12         compensation applicable to the employee is entitled to recover in a civil
13         action the unpaid balance of the full amount of this minimum wage or
14         overtime compensation, including interest thereon, reasonable attorney’s
15         fees, and costs of suit.
16   Id. § 1194(a).
17         32.    At all relevant times mentioned herein, section 1198 of the Labor Code
18   provided, in relevant part:
19         The maximum hours of work and the standard conditions of labor fixed by
20         the commission shall be the maximum hours of work and the standard
21         conditions of labor for employees. The employment of any employee for
22         longer hours than those fixed by the order or under conditions of labor
23         prohibited by the order is unlawful.
24   Cal. Lab. Code § 1198.
25         33.    Plaintiff worked for Defendant for more than three years prior to the filing of
26   the Complaint. Plaintiff is informed and believes and based thereon alleges that, as a
27   matter of uniform company policy, Affected Employees who worked in excess of eight
28

                                                12
                                             COMPLAINT
        Case 2:19-cv-10181 Document 1 Filed 11/29/19 Page 13 of 34 Page ID #:13



 1   hours a day and/or forty hours a week were not paid proper overtime compensation for all
 2   such hours worked, insofar as Defendant failed to use the correct regular rate when
 3   computing overtime wages2 and Defendant routinely failed to pay overtime wages at all
 4   on account of services performed.
 5          34.   Plaintiff is informed and believes, and based thereon alleges, that
 6   Defendant’s labor practices and all other aspects of its operations, as well as the job
 7   duties of Affected Employees and manner of compensating them, are stringently
 8   controlled and monitored pursuant to uniform standards established by Defendant that
 9   apply throughout the company and certainly throughout the State of California. Plaintiff
10   is informed and believes, and based thereon alleges, that Defendant requires compliance
11   with detailed standards for completing assigned tasks and running its operations. As a
12   result, Defendant functions and operates in substantially the same fashion at all California
13   airports. Accordingly, the Affected Employees are similarly situated with regard to the
14   matters alleged herein.
15          35.   Plaintiff is informed and believes, and based thereon alleges that Defendant
16   uniformly applies policies and procedures to all Affected Employees with respect to
17   compensation for missed meal periods and overtime.
18          36.   Plaintiff is further informed and believes, and based thereon alleges that
19   Defendant uniformly applies policies and procedures to all Affected Employees with
20   respect to the maintenance of employment records. As a direct and proximate result of
21   the unlawful actions of Defendant, as alleged herein above and below, Plaintiff has
22   suffered and continue to suffer damages.
23

24

25

26
27
        2
         For example, see the $1000 “Above and Beyond Award” provided to Plaintiff
     Schroeder by check dated February 6, 2015, with respect “pay period” of February 6,
28   2015.
                                                 13
                                              COMPLAINT
        Case 2:19-cv-10181 Document 1 Filed 11/29/19 Page 14 of 34 Page ID #:14



 1                              CLASS-ACTION ALLEGATIONS
 2         37.    Plaintiff brings the first, second, fourth, fifth, sixth, seventh, eighth, ninth,
 3   twelfth, and thirteenth claims for relief alleged below pursuant to Rule 23 of the Federal
 4   Rules of Civil Procedure. Rule 23 provides:
 5                (a) Prerequisites. One or more members of a class may sue or be sued
 6         as representative parties on behalf of all members only if: (1) the class is so
 7         numerous that joinder of all members is impracticable; (2) there are
 8         questions of law or fact common to the class; (3) the claims or defenses of
 9         the representative parties are typical of the claims or defenses of the class;
10         and (4) the representative parties will fairly and adequately protect the
11         interests of the class.
12                (b) Types of Class Actions. A class action may be maintained if Rule
13         23(a) is satisfied and if: . . . (3) the court finds that the questions of law or
14         fact common to class members predominate over any questions affecting
15         only individual members, and that a class action is superior to other
16         available methods for fairly and efficiently adjudicating the controversy.
17   Fed. R. Civ. P. 23. Pursuant to subdivisions (a) and (b)(3) of Rule 23, Plaintiff seeks to
18   represent a Class consisting (hereafter referred to as the “Class”) of all Affected
19   Employees during the period beginning no earlier than four years prior to the filing
20   hereof to the mailing of class notice (such persons are referred to hereafter as “Class
21   Members,” and such period is referred to hereafter as the “Class Period”).
22         38.    Defendant, as to Plaintiff and each Class Member who worked at LAX,
23   failed to pay for all accrued days of leave or at least minimum wage and/or overtime for
24   all hours worked pursuant to Los Angeles Administrative Code and/or sections 510 and
25   1194 of the California Labor Code.
26
27

28

                                                  14
                                               COMPLAINT
        Case 2:19-cv-10181 Document 1 Filed 11/29/19 Page 15 of 34 Page ID #:15



 1         39.    Each Plaintiff and Class Member is entitled to payment of his or her unpaid
 2   wage, liquidated damages thereon, unpaid overtime, and interest, as well as provision of
 3   accrued days of leave.
 4         40.    Defendant, as to Plaintiff and each Class Member, also failed to accurately
 5   provide the data required by section 226(a) of the California Labor Code and,
 6   accordingly, Defendant’s failure to provide such data entitles each Plaintiff and each
 7   Class Member to either actual damages or statutory liquidated damages, whichever is
 8   greater. For example, insofar as Defendant automatically deducts minutes of paid time
 9   for meal periods taken by its employees, it is required to show this deduction on
10   employees’ itemized statements, per section 226. Also, insofar as California law
11   provides that the additional one-hour meal-period premium is a wage, Defendant is
12   required to show this sum on its itemized wage statements. The failure to provide
13   Plaintiff and each Class Member with the required data, caused Plaintiff and each Class
14   Members injury by depriving them of information to which they were legally entitled.
15   Despite the requirements of the statute, it is not possible for the employee “from the
16   wages statement alone” to ascertain “(i) The amount of the gross wages or net wages paid
17   to the employee during the pay period or any of the other information required to be
18   provided on the itemized wage statement pursuant to items (2) to (4), inclusive, (6), and
19   (9) of subdivision (a).” Cal. Lab. Code §226(e)(2)(B).
20         41.    Defendant’s failure to pay wages as provided by section 226.7 of the
21   California Labor Code and the applicable Wage Order entitles each Plaintiff and Class
22   Member to payment of such earned but unpaid wages owing on account of failing to
23   provide proper meal and rest periods and an additional hour of pay at the employee’s
24   regular rate of compensation for each work day that the proper meal and rest periods
25   were not provided, as well as liquidated statutory damages.
26         42.    Defendant failed to reimburse Plaintiff and each Class Member for the
27   required maintenance of their uniforms. Each Plaintiff and each Class Member is
28

                                                15
                                             COMPLAINT
        Case 2:19-cv-10181 Document 1 Filed 11/29/19 Page 16 of 34 Page ID #:16



 1   therefore entitled to damages, including interest thereon, and they request such relief as
 2   well as civil penalties, all in accord with the requirements of section 2802 of the Labor
 3   Code.
 4           43.   Defendant’s practice of systematically deducting from wages to recoup
 5   routine loans made to Plaintiff and the Class, in the immediately prior paycheck,
 6   notwithstanding the requirements of Labor Code §§ 221, 224, entitles Plaintiff to
 7   damages including interest thereon, and they request such relief.
 8           44.   Defendant’s practice of failing to maintain accurate payroll and time-
 9   keeping records has damaged Plaintiff and Class Members, in that they are unable to
10   determine from the wage statements alone the actual wages to which they are legally
11   entitled.
12           45.   The number of Class Members is great, believed to be in excess of 400
13   persons, but less than 4,000, so as to make the class unmanageable. It therefore is
14   impractical to join each Class Member as a named plaintiff. Accordingly, utilization of a
15   class action is the most economically feasible means of determining the merits of this
16   litigation.
17           46.   Despite the size of the proposed Class, the Class Members are readily
18   ascertainable through an examination of the records that Defendant is required by law to
19   keep. Likewise, the dollar amount owed to each Class Member is readily ascertainable
20   by an examination of those same records.
21           47.   There is a well-defined community of interest in the questions of law and
22   fact common to the Class. The key questions are the same for each Class Member.
23   These common questions include, but are not limited to, the following:
24                 a.    Whether AA failed to comply with section 221 of the Labor Code by
25           making improper deductions from wages.
26                 b.    Whether AA failed to provide employees with proper meal and rest
27           periods.
28

                                                 16
                                              COMPLAINT
        Case 2:19-cv-10181 Document 1 Filed 11/29/19 Page 17 of 34 Page ID #:17



 1               c.     Whether AA failed to provide a one-hour wage premium in those
 2         instances when employees were not provided with a meal and/or rest period.
 3               d.     Whether AA failed to provide a payments and reimbursments to
 4         Affected Employees as required by the Municipal Code of the City of Los
 5         Angeles.
 6               e.     Whether AA’s failure to properly reimburse uniform expenses to
 7         employees violated section 2802 of the Labor Code.
 8               f.     Whether AA failed to maintain accurate time-keeping and payroll
 9         records.
10               g.     Whether AA’s failure to provide accurate itemized wage statements
11         to each and every employee violates sections 226.
12               i.     Whether AA failed to pay overtime in a timely fashion under
13         California Labor Code sections 204.
14               j.     Whether AA failed to pay minimum wage under California Labor
15         Code section 1194(a).
16               k.     Whether AA failed to pay proper minimum wages and/or overtime
17         wages under California Labor Code sections 510 and 1194 and Los Angeles
18         Administrative Code.
19        48.    There is a well-defined community of interest in the questions of law and
20   fact common to the Class Members.
21        49.    Plaintiff’s claims are typical of the claims of the Class Members, which
22   claims all arise from the same general operative facts, namely, Defendant did not
23   compensate its employees as required by the Los Angeles Administrative Code,
24   California Labor Code and applicable Wage Order. Plaintiff has no conflict of interest
25   with the other Class Members and is able to represent the Class Members’ interests fairly
26   and adequately.
27

28

                                               17
                                            COMPLAINT
        Case 2:19-cv-10181 Document 1 Filed 11/29/19 Page 18 of 34 Page ID #:18



 1         50.    A class action is a far superior method for the fair and efficient adjudication
 2   of this controversy for a number of reasons. First, the persons within the Class are
 3   numerous and joinder of all of them is impractical. Second, the disposition of all claims
 4   of the members of the Class in a class action rather than in individual actions will benefit
 5   both the parties and the Court. In that regard, the claims of each individual member of
 6   the Class are too small to litigate individually and the commencement of several hundred
 7   or more separate actions in this Court would lead to an undue burden on scarce judicial
 8   resources. Further, the alternative of individual proceedings before the Labor
 9   Commissioner is impractical inasmuch as that agency has insufficient resources to
10   promptly process such claims and, under the provisions of Labor Code section 98.2, if the
11   individual class members were to succeed in obtaining awards in their favor, such awards
12   may be appealed as a matter of right for a de novo trial in Superior Court, leading to a
13   multiplicity of such trials in that court. Further, absent class treatment, employees will
14   most likely be unable to secure redress given the time and expense necessary to pursue
15   individual claims and individual class members will likely be unable to retain counsel
16   willing to prosecute their claims on an individual basis given the small amount of
17   recovery available to each individual class member. As a practical matter, denial of class
18   treatment will lead to denial of recovery to the individual members of the Class.
19         51.    The interest of each member of the Class in controlling the prosecution of
20   his or her individual claim against Defendant is small when compared with the efficiency
21   of a class action.
22                        FLSA COLLECTIVE-ACTION ALLEGATIONS
23         52.    Plaintiff seeks to represent all Affected Employees during the period during
24   the period beginning no earlier than three years prior to the filing hereof to the mailing of
25   class notice (such persons are referred to hereafter as “Collective Action Members.”).
26         53.    Plaintiff is similarly situated to the Collective-Action Members in that
27   Plaintiff and the Collective-Action Members were employed by Defendant and in that
28

                                                 18
                                              COMPLAINT
        Case 2:19-cv-10181 Document 1 Filed 11/29/19 Page 19 of 34 Page ID #:19



 1   Defendant did not pay Plaintiff and the Collective-Action Members their overtime and/or
 2   minimum wages when due.
 3         54.    This action is maintainable as an “opt-in” collective action pursuant to 29
 4   U.S.C. § 216(b).
 5         55.    All Collective-Action Members should be given notice and be allowed to
 6   given their consent in writing to participate in—in other words, to opt into—the collective
 7   action pursuant to 29 U.S.C. § 216(b).
 8

 9                                FIRST CAUSE OF ACTION
      Failure to Provide Meal Breaks and Rest Periods and Associated Meal Break and Rest
10                                   Period Premium Wages
11                   In Violation of California Labor Code §§ 226.7 and 512
                       (Claim by Plaintiff and the Class against Defendant)
12

13         56.    Plaintiff repeats and realleges all paragraphs in this Complaint as if fully set

14   forth herein. Defendant employed Plaintiff and Class Members to conduct and transact

15   its operations in the State of California.

16         57.    On shifts during which Defendant was required to provide meal periods to

17   Plaintiff and Class Members in accordance with California law, the employees were often

18   deprived of the opportunity to take compliant meal periods. Nevertheless, Plaintiff and

19   Class Members were routinely not paid earned meal period premium wages. In addition,

20   Plaintiff and Class Members routinely had thirty minutes deducted from their wages, as

21   the Defendant failed and refused to keep track of the precise times when meal breaks

22   were provided, for example, by permitting the employees to “punch out” when leaving

23   for a meal break and “punch in” when returning. The instances of Defendant’s violations

24   are recorded in AA’s payroll system. Under the Labor Code and the IWC’s Wage Order,

25   Plaintiff and Class Members are therefore entitled to one additional hour of pay at their

26   respective regular rates of compensation for each day during which they were deprived of

27   meal periods, as well as an award of civil penalties to the LWDA on account of the above

28

                                                     19
                                                  COMPLAINT
        Case 2:19-cv-10181 Document 1 Filed 11/29/19 Page 20 of 34 Page ID #:20



 1   described practices. See Cal. Lab. Code §§ 512, 226.7; 8 Cal. Code Regs. 11090
 2   § 11(A).
 3         58.    At all times herein relevant, section 226.7 of the California Labor Code and 8
 4   California Code of Regulations section 11090 provided that employees must be provided
 5   rest periods of ten minutes for each four hours of work or major fraction thereof. Defendant
 6   routinely failed to provide sufficient relief worker assistance to enable its employees to
 7   always take such rest breaks.
 8         59.    Defendant’s pattern, practice, and uniform administration of corporate
 9   policy regarding illegal employee compensation is unlawful, and Plaintiff and Class
10   Members are entitled to recover in a civil action the unpaid balance of the full amount of
11   the meal-period and rest-period premiums owing, reimbursement of improperly deducted
12   earned wages, reasonable attorney’s fees, and costs of suit pursuant to the California
13   Labor Code. Plaintiff and Class Members request such a recovery.
14         60.    Labor Code § 226.7 makes it unlawful for an employer to require any
15   employee to work during any meal period or rest break mandated by an applicable
16   California IWC Wage Order, statute, or regulation.
17         61.    Because Defendant failed to provide the required rest breaks, it is liable
18   to Plaintiff and other Class Members for one hour of additional pay at the regular rate
19   of compensation for each workday during which the proper rest periods were not
20   provided, pursuant to Labor Code section 226.7 and California Code of Regulations
21   section 11090, for the period of time from the three years prior to the filing of the
22   Complaint to date.
23         62.    During all times relevant, Defendant failed to provide rest breaks or meal
24   periods as mandated by California law to Plaintiff in violation of Labor Code § 226.7.
25         63.    Defendant failed to pay Plaintiff and Class Members timely meal period and
26   rest period premium wages in conformance with the requirements of law. For this
27   violation, Plaintiff and Class Members are entitled to and seek one hour of premium pay
28

                                                  20
                                               COMPLAINT
        Case 2:19-cv-10181 Document 1 Filed 11/29/19 Page 21 of 34 Page ID #:21



 1   for each day in which a meal period was not provided and an additional one hour of
 2   premium pay for each day in which a rest period was not provided. In addition, with
 3   respect to those days during which Defendant automatically deducted a thirty-minute
 4   meal break from an employee, even though no such meal break was provided or fewer
 5   than thirty minutes was provided, Plaintiff and the Class Members seek recovery of any
 6   and all available remedies to the extent permissible, including recovery of wages,
 7   penalties, civil penalties, interest, attorneys’ fees, and costs. Further, this Court should
 8   enter injunctive relief requiring Defendant to keep track of the beginning and end times
 9   for all meal breaks, ending the defense practice of automatically deducting such time
10   from hours worked by its employees.
11                                  SECOND CAUSE OF ACTION
12                                Failure to Provide Adequate Pay Stubs
                               In Violation of California Labor Code § 226
13                         (Claim by Plaintiff and the Class against Defendant)
14
           64.       Plaintiff repeats and realleges all paragraphs in this Complaint as if fully set
15
     forth herein.
16
           65.       The Labor Code requires employers to furnish each employee with an
17
     itemized statement on a semi-monthly basis or with each paycheck showing the gross
18
     wages earned, net wages earned, and all applicable deductions. See Cal. Lab. Code
19
     § 226(a). Labor Code section 226 requires employers to provide access to such records.
20
     See Cal. Lab. Code § 226(b). Plaintiff and Class Members are not exempt from this
21
     requirement and therefore are entitled to receive a statement of the hours they worked
22
     with each paycheck and to have access to such records upon request.
23
           66.       Defendant failed to timely provide Plaintiff and Class Members with wage
24
     statements conforming to the requirements of section 226(a) of the California Labor
25
     Code. For example, insofar as Defendant automatically deducts minutes of paid time for
26
     meal periods taken by its employees, it is required to show this deduction on employees’
27
     itemized statements, per section 226. Also, insofar as California law provides that the
28

                                                    21
                                                 COMPLAINT
        Case 2:19-cv-10181 Document 1 Filed 11/29/19 Page 22 of 34 Page ID #:22



 1   additional one-hour meal-period premium is a wage, Defendant is required to show this
 2   sum on its itemized wage statements. The failure to provide Plaintiff and Class Members
 3   with the required data, caused Plaintiff and Class Members injury by depriving them of
 4   information to which they were legally entitled.
 5           67.     Despite the requirements of the statute, it is not possible for Plaintiff and/or
 6   Class Members “from the wages statement alone” to ascertain “(i) The amount of the
 7   gross wages or net wages paid to the employee during the pay period or any of the other
 8   information required to be provided on the itemized wage statement pursuant to items (2)
 9   to (4), inclusive, (6), and (9) of subdivision (a).” Cal. Lab. Code §226(e)(2)(B).
10           68.     Plaintiff and Class Members were injured by Defendant’s failure to maintain
11   and provide adequate payroll records, and they are therefore entitled to seek the amounts
12   set forth in Labor Code section 226(e), including reasonable attorney’s fees, civil
13   penalties and costs of suit. Further, this Court should enter injunctive relief requiring
14   Defendant to keep track of the beginning and end times for all meal breaks, ending the
15   defense practice of automatically deducting such time from hours worked by its
16   employees, and enabling the Defendant to properly comply with section 226(a) of the
17   Labor Code by, for example, providing an accurate statement of all hours worked, as well
18   as gross and net wages.
19                                   THIRD CAUSE OF ACTION
20                 Failure to Properly Reimburse for Uniform-Maintenance Expenses
                              In Violation of California Labor Code § 2802
21                        (Claim by Plaintiff and the Class against Defendant)
22
             69.     Plaintiff repeats and realleges all paragraphs in this Complaint as if fully set
23
     forth herein.
24
             70.     At all relevant times herein, Labor Code section 2802 provided, in relevant
25
     part:
26
             (a) An employer shall indemnify his or her employee for all necessary
27
             expenditures or losses incurred by the employee in direct consequence of the
28

                                                    22
                                                 COMPLAINT
        Case 2:19-cv-10181 Document 1 Filed 11/29/19 Page 23 of 34 Page ID #:23



 1         discharge of his or her duties . . . .
 2         (b) All awards made by a court . . . for reimbursement of necessary
 3         expenditures under this section shall carry interest at the same rate as
 4         judgments in civil actions. Interest shall accrue from the date on which the
 5         employee incurred the necessary expenditure or loss.
 6         (c) For purposes of this section, the term “necessary expenditures or losses”
 7         shall include all reasonable costs, including, but not limited to, attorney’s fees
 8         incurred by the employee enforcing rights granted by this section.
 9   Cal. Lab. Code § 2802.
10
           71.       The Labor Code requires and IWC Wage Order 9 requires employers to
11
     fully reimburse employees for the maintenance of employee uniforms. See Cal. 8 Cal.
12
     Code Regs. 11090 § 9(A). Despite the fact that certain parts of the standard Defendant
13
     uniform carried the label “Dry Clean Only,” Plaintiff and Class Members have not been
14
     compensated fully for the required maintenance of their uniforms. Dry cleaning costs
15
     have steadily increased over the past two decades, yet Defendant only reimbursed
16
     Plaintiff and Class Members in the amount of $2.31 per week. Plaintiff and Class
17
     Members are therefore entitled to damages, including interest thereon, and Plaintiff
18
     requests such relief as well as civil penalties, all in accord with the requirements of
19
     section 2802 of the Labor Code. Further, this Court should enter injunctive relief
20
     requiring Defendant to properly reimburse Plaintiff and other employees for the
21
     reasonable cost of uniform maintenance.
22
                               FOURTH CAUSE OF ACTION
23
              Unlawful Deductions in Violation of California Labor Code §§ 221, 224
24                     (Claim by Plaintiff and the Class against Defendant)
25         72.       Plaintiff repeats and realleges all paragraphs in this Complaint as if fully set
26   forth herein.
27

28

                                                    23
                                                 COMPLAINT
        Case 2:19-cv-10181 Document 1 Filed 11/29/19 Page 24 of 34 Page ID #:24



 1         73.    At all times relevant to this Complaint, Labor Code § 221 was in full force
 2   and effect and binding on Defendant. The section prohibits Defendant from collecting
 3   any part of wages paid by the employer to the employee. Labor Code section 224 states:
 4         The provisions of Sections 221, 222 and 223 shall in no way make it
 5         unlawful for an employer to withhold or divert any portion of an employee’s
 6         wages when the employer is required or empowered so to do by state or
 7         federal law or when a deduction is expressly authorized in writing by the
 8         employee to cover insurance premiums, hospital or medical dues, or other
 9         deductions not amounting to a rebate or deduction from the standard wage
10         arrived at by collective bargaining or pursuant to wage agreement or statute,
11         or when a deduction to cover health and welfare or pension plan
12         contributions is expressly authorized by a collective bargaining or wage
13         agreement.
14         Nothing in this section or any other provision of law shall be construed as
15         authorizing an employer to withhold or divert any portion of an employee’s
16         wages to pay any tax, fee or charge prohibited by Section 50026 of the
17         Government Code, whether or not the employee authorizes such withholding
18         or diversion.
19   Labor Code § 224.
20         74.    Notwithstanding the requirements of Labor Code §§ 221, 224, without
21   written authorization from Plaintiff and/or Class Members, Defendant systematically
22   made deductions from wages to recoup routine loans made to Plaintiff and Class
23   Members in the immediately prior paycheck.
24         75.    Plaintiff is informed and believes, and thereon alleges that the deductions
25   made by Defendant are unlawful and constitute an improper collection of wages
26   previously paid in violation of Labor Code §§ 221, 224. Plaintiff and Class Members are
27   therefore entitled to the recovery of all improper deductions and civil penalties pursuant
28

                                                24
                                             COMPLAINT
        Case 2:19-cv-10181 Document 1 Filed 11/29/19 Page 25 of 34 Page ID #:25



 1   to Labor Code § 225.5. Further, this Court should enter injunctive relief requiring
 2   Defendant to end its illegal practice as outlined above.
 3
                                       FIFTH CAUSE OF ACTION
 4                         Failure to Maintain Accurate Payroll Time Records,
                            Labor Code section 1174, IWC Wage Order No. 9
 5                        (Claim by Plaintiff and the Class Against Defendant)
 6
           76.       Plaintiff repeats and realleges all paragraphs in this Complaint as if fully set
 7
     forth herein.
 8
           77.       Defendant has violated California Labor Code section 1174 and IWC Wage
 9
     Order No. 9 by willfully failing to keep required payroll records showing the start-time
10
     and end time of meal periods provided to Plaintiff and Class Members. Indeed, the IWC
11
     Wage Order requires that the employer maintain “[t]ime records showing when the
12
     employee begins and ends each work period. Meal periods, split shift intervals and total
13
     daily hours worked shall also be recorded.” 8 Cal. Code Regs. § 11090(7)(A)(3).
14
     Defendant failed to properly maintain such records.
15
           78.       As a direct and proximate result of Defendant AA’a failure to maintain
16
     payroll records, Plaintiff and Class Members suffered actual economic harm as they have
17
     been precluded from accurately monitoring the number of hours worked and thus seeking
18
     all accrued pay.
19

20         79.       Plaintiff also requests injunctive relief as well as the relief described below.

21
                                 SIXTH CAUSE OF ACTION
22
       Failure to Pay Overtime and Minimum Wages in Violation of California Labor Code
23                       §§ 510 and 1194, 1197 and IWC Wage Order 9
24                     (Claim by Plaintiff and the Class against Defendant)

25         80.       Plaintiff repeats and realleges all paragraphs in this Complaint as if fully set
26   forth herein.
27

28

                                                    25
                                                 COMPLAINT
        Case 2:19-cv-10181 Document 1 Filed 11/29/19 Page 26 of 34 Page ID #:26



 1         81.    Within the four years before the filing of this Complaint, Defendant has
 2   employed Plaintiff and others Airport Agents at various locations in California.
 3         82.    Section 1197 of the Labor Code states:
 4         The minimum wage for employees fixed by the commission or by any
 5         applicable state or local law, is the minimum wage to be paid to employees,
 6         and the payment of a lower wage than the minimum so fixed is unlawful.
 7         This section does not change the applicability of local minimum wage laws
 8         to any entity.
 9   Labor Code § 1197.
10         83.        Defendant, by failing to pay Plaintiff and Class Members, at least the
11   minimum wage and/or overtime compensation for all of their hours worked, as required
12   by and in violation of sections 510, 1194 and 1197 of the California Labor Code.
13         84.        During all relevant time periods after January 1, 2000, Labor Code
14   section 510 applied to Plaintiff and Class Members and provided that any work
15   performed by a non-exempt employee in excess of eight hours a day or in excess of forty
16   hours a week must be compensated at one-and-one-half times the employee’s regular rate
17   of pay. Work in excess of twelve hours per day must be compensated at double time.
18   Defendant did not properly compensate Plaintiff and Class Members for all hours
19   worked. For example, in the pay period ending August 7, 2015, Plaintiff was
20   inexplicably paid for 89 hours of straight time work. Defendant required Plaintiff to work
21   more than eight hours in a day, but did not compensate Plaintiff for all overtime worked.
22         85.        Defendant also failed to properly calculate the overtime rate of wages
23   owing to Plaintiff and Class Members.
24         86.        Defendant’s improper actions have proximately caused Plaintiff and
25   Class Members damages that they are entitled to recover, including their unpaid overtime
26   compensation and penalties, civil penalties and/or liquidated damages arising therefrom,
27   as well as interest thereon, costs, and attorney’s fees.
28

                                                  26
                                               COMPLAINT
        Case 2:19-cv-10181 Document 1 Filed 11/29/19 Page 27 of 34 Page ID #:27



 1         87.           In failing to compensate Plaintiff and Class Members for minimum
 2   wages and overtime, Plaintiff informed and believe and based thereon allege that
 3   Defendant acted and continues to act maliciously, oppressively, and despicably, with the
 4   wrongful intention of causing injury and hardship to Plaintiff and Class Members by
 5   reaping economic gain at their expense, in a willful and conscious disregard of their
 6   statutory and regulatory right to minimum wage and overtime compensation.
 7         88.           Plaintiff informed and believes and based thereon alleges that Defendant
 8   knew or should have known that Plaintiff and Class Members should have been paid a
 9   premium for all overtime hours they worked and purposely and unfairly elected not to
10   pay them for all their time worked and their overtime labor, thereby subjecting Defendant
11   to damages, penalties and civil penalties.
12         89.           Such a pattern, practice, and uniform administration of corporate policy
13   regarding illegal employee compensation, as described herein, is unlawful, and Plaintiff
14   entitled to recover in a civil action the unpaid balance of the full amount of the overtime
15   premiums owing, including interest thereon, as well as penalties, civil penalties,
16   reasonable attorney’s fees, and costs of suit pursuant to the Labor Code. Plaintiff request
17   such a recovery.
18                              SEVENTH CAUSE OF ACTION
19    Violation of Division 10, Chapter 1, Article 11, Section 10.37 et seq. of the City of Los
                                  Angeles Administrative Code
20                 (Claim by Plaintiff and the LAX Subclass against Defendant)
21
           90.           Plaintiff repeats and realleges all paragraphs in this Complaint as if fully
22
     set forth herein.
23
           91.           At all relevant times, Division 10, Chapter 1, Article 11, Section 10.37 et
24
     seq. of the City of Los Angeles Administrative Code stated that the Defendant “shall pay
25
     Employees a wage of no less than the hourly rates set under the authority of this article.”
26
     A copy of the Chapter 1, Division 10, Article 11, § 10.37 is attached hereto as Exhibit 3.
27
     This LWO has increased periodically since its passage. See Exhibit 4, Current and Prior
28

                                                    27
                                                 COMPLAINT
        Case 2:19-cv-10181 Document 1 Filed 11/29/19 Page 28 of 34 Page ID #:28



 1   Living Wage Rates for Airport Employees. Defendant failed to properly compensate
 2   Plaintiff and Members of the LAX Subclass under the LWO. By failing to pay Plaintiff
 3   and Class Members in accordance with the Living Wage Ordinance, Defendant violated
 4   Division 10, Chapter 1, Article 11, Section 10.37 et seq. of the City of Los Angeles
 5   Administrative Code.
 6         92.      Defendant’s failure to compensate Plaintiff and Members of the LAX
 7   Subclass with the minimum compensation required active knowledge, and Defendant’s
 8   knowledge of its obligation to properly compensate Plaintiff and LAX Subclass Members
 9   was “willful.”
10         93.      Plaintiff and LAX Subclass Members are accordingly entitled to the
11   payment of back wages by Defendant in an amount to be determined by proof, and
12   penalties of treble the amount thereof to be paid as damages.
13

14                                 EIGHTH CAUSE OF ACTION
                 Violation of California Business and Professions Code § 17200 et seq.
15                        (Claim by Plaintiff and the Class against Defendant)
16
           94.           Plaintiff repeats and realleges all paragraphs in this Complaint as if fully
17
     set forth herein.
18
           95.           California Business and Professions Code section 17200 et seq. prohibits
19
     acts of unfair competition, including any “unlawful, unfair, or fraudulent business act or
20
     practice.” Cal. Bus. & Prof. Code § 17200. Plaintiff allege that Defendant has engaged
21
     in unfair business practices in California by the above-described violations, including
22
     failure to pay meal-period or rest break premium wages to Plaintiff and Class Members,
23
     failure to pay overtime wages to Plaintiff and Class Members, automatically deducting
24
     thirty minutes from the earned wages of its employees and failing to keep track of the
25
     actual time spent on meal breaks, failure to maintain accurate payroll records, failure to
26
     provide proper sick leave in violation of section 233 and 234 of the Labor Code, failure
27
     to provide adequate paystubs to Plaintiff and Class Members in violation of Labor Code
28

                                                    28
                                                 COMPLAINT
        Case 2:19-cv-10181 Document 1 Filed 11/29/19 Page 29 of 34 Page ID #:29



 1   section 226(a), as well as by the above-described unlawful deductions from their
 2   paychecks under section 221 of the Labor Code. Defendant also failed to properly pay
 3   Plaintiff and Class Members overtime and minimum wages.
 4         96.           In addition, on occasion, Plaintiff and Class Members were not paid the
 5   reporting time wages owing on account of violation of Wage Order 9, Paragraph 5. For
 6   example, on September 26, 2014, Plaintiff worked for 2.5 hours, but was not paid for the
 7   four hours of wages to which she was entitled, as her then regular shift was at least eight
 8   hours per day.
 9         97.           AA’a actions entitle Plaintiff to seek the remedies available pursuant to
10   section 17200 et seq. Plaintiff seeks full restitution of said amounts from Defendant, as
11   necessary and according to proof, to restore any and all amounts—including interest—
12   withheld, acquired, or converted by Defendant by means of the unfair practices
13   complained of herein. Plaintiff, on behalf of themselves, as well as on behalf of the
14   general public, further seek attorney’s fees and costs pursuant to sections 218.5 of the
15   Labor Code and 1021.5 of the California Code of Civil Procedure. In addition, Plaintiff
16   seeks the appointment of a receiver as necessary.
17

18                                    NINTH CAUSE OF ACTION
                          Failure to Provide Employment Records Upon Request
19                                    California Labor Code §226(b)
20                          (Claim by Plaintiff individually against Defendant)
21         98.           Plaintiff repeats and realleges all paragraphs in this Complaint as if fully
22   set forth herein.
23         99.           Pursuant to Labor Code section 226(b), an employer shall afford current
24   and former employees the right to inspect or copy the records pertaining to that current or
25   former employee, upon reasonable request to the employer.
26         100.          Plaintiff requested that Defendant permit inspection or copying of their
27   respective employment records pursuant to Labor Code Section 226(b). Defendant has
28

                                                    29
                                                 COMPLAINT
        Case 2:19-cv-10181 Document 1 Filed 11/29/19 Page 30 of 34 Page ID #:30



 1   failed to provide Plaintiff with an opportunity to inspect or copy their respective
 2   employment records within 21 days of their requests. See Cal. Lab. Code § 226(c). On
 3   September 3, 2015, Plaintiff sent a 226 request to Defendant and to AA’a Registered
 4   Agent for Service of Process requesting copies of her employment records.
 5         101.          Pursuant to Labor Code Section 226(f) and (6), Plaintiff entitled, and
 6   hereby seeks, to recover from Defendant a seven-hundred-fifty dollar ($750) penalty,
 7   civil penalties, reasonable attorneys’ fees, and the costs of bringing this claim for relief.
 8

 9                                   TENTH CAUSE OF ACTION
                         Failure to Provide Employment Records Upon Request
10                                   California Labor Code § 1198.5
11                       (Claim by Plaintiff individually and against Defendant)
12         102.          Plaintiff repeats and realleges all paragraphs in this Complaint as if fully
13   set forth herein.
14         103.          Pursuant to Labor Code section 1198.5, an employer shall afford current
15   and former employees the right to inspect or copy the records pertaining to that current or
16   former employee, upon reasonable request to the employer.
17         104.          Plaintiff requested that Defendant permit inspection or copying of their
18   respective employment records pursuant to Labor Code Section 1198.5. Defendant has
19   failed to provide Plaintiff with an opportunity to inspect or copy their respective
20   employment records within 30 days of their requests. See Cal. Lab. Code § 1198.5. On
21   September 3, 2015 Plaintiff sent an 1198.5 request to Defendant and to AA’a Registered
22   Agent for Service of Process requesting copies of her employment records. Pursuant to
23   Labor Code Section 1198.5(k), Plaintiff entitled, and hereby seeks to recover from
24   Defendant a seven-hundred-fifty dollar ($750) penalty, civil penalties, reasonable
25   attorneys’ fees, and the costs of bringing this claim for relief.
26
27

28

                                                    30
                                                 COMPLAINT
        Case 2:19-cv-10181 Document 1 Filed 11/29/19 Page 31 of 34 Page ID #:31



 1                                 ELEVENTH CAUSE OF ACTION
                  (Failure to Pay Overtime and/or Minimum Wage Compensation,
 2                                     Fair Labor Standards Act
 3           (On behalf of Plaintiff and Collective Action Members Against Defendant)
 4          105.         Plaintiff repeats and realleges all paragraphs in this Complaint as if fully
 5   set forth herein.
 6          106.         Again, at all times herein relevant, the FLSA provided:
 7          [N]o employer shall employ any of his employees who in any workweek is
 8          engaged in commerce or in the production of goods for commerce, or is
 9          employed in an enterprise engaged in commerce or in the production of
10          goods for commerce, for a workweek longer than forty hours unless such
11          employee receives compensation for his employment in excess of the hours
12          above specified at a rate not less than one and one-half times the regular rate
13          at which he is employed.
14   29 U.S.C. § 207(a).
15          107.         Defendant has intentionally and improperly failed to pay Plaintiff and
16   Collective Action Members minimum wage and/or overtime compensation to which they
17   are entitled.
18          108.         During their employment with Defendant, Plaintiff and Collective Action
19   Members were not paid for all of their time worked, for example when Defendant
20   automatically deducted thirty minutes for faux meal breaks and by not providing
21   overtime wages for all hours worked in excess of forty per week.
22          109.         Accordingly, Plaintiff, individually, and on behalf of all others similarly
23   situated, request payment of minimum wages and/or overtime compensation according to
24   proof, liquidated damages, attorney’s fees, and costs pursuant to 29 U.S.C. § 216(b).
25   WHEREFORE, Plaintiff prays for judgment as follows:
26          1.           That the Court certify both the Class and Collective Actions described in
27   this Complaint.
28

                                                    31
                                                 COMPLAINT
        Case 2:19-cv-10181 Document 1 Filed 11/29/19 Page 32 of 34 Page ID #:32



 1             2.     With respect to the first cause of action, that the Court enter judgment in
 2   favor of Plaintiff and Class Members for wages, meal-period and rest-period premium
 3   damages, interest thereon, and reasonable attorney’s fees and costs, all according to
 4   proof, against all Defendant, as well as appropriate injunctive relief.
 5             3.     With respect to the second cause of action, that the Court enter judgment
 6   in favor of Plaintiff and Class Members for damages, penalties, reasonable attorney’s
 7   fees, and costs of suit, all according to proof, against Defendant, as well as injunctive
 8   relief.
 9             4.     With respect to the third cause of action that the Court enter judgment in
10   favor of Plaintiff and Class Members for uniform-reimbursement expenses, interest
11   thereon, and reasonable attorney’s fees and costs, all according to proof, against
12   Defendant, as well as injunctive relief.
13             5.     With respect to the fourth cause of action, that the Court enter judgment
14   in favor of Plaintiff and Class Members for all improper deductions, civil penalties,
15   reasonable attorney’s fees, and costs of suit, all according to proof, against Defendant, as
16   well as injunctive relief.
17             6.     That, with respect to the fifth cause of action for violation of California
18   Labor Code section 1174 and IWC Wage Order No. 9 by willfully failing to keep
19   required payroll records showing the actual hours and/or the begin and end times worked,
20   including meal periods, each day by Plaintiff and Class Members, Plaintiff and Class
21   Members be awarded judgment, damages, interest, and costs, according to proof, as well
22   as injunctive relief.
23             7.     With respect to the sixth cause of action, that this Court enter judgment
24   in favor of Plaintiff and Class Members for payment of their unpaid minimum wage and
25   overtime compensation, interest thereon, reasonable attorney’s fees, and costs of suit, all
26   according to proof, in accordance with sections 1194 and 1194.2 of the Labor Code,
27

28

                                                   32
                                                COMPLAINT
        Case 2:19-cv-10181 Document 1 Filed 11/29/19 Page 33 of 34 Page ID #:33



 1   against Defendant, and enter an injunction preventing AA from continuing its unlawful
 2   rounding and auto-deduct practices with respect to meal breaks.
 3         8.         With respect to the seventh cause of action, that the Court enter judgment
 4   in favor of Plaintiff and LAX Subclass Members for the issuance of damages, attorney’s
 5   fees and costs, all according to proof, against Defendant.
 6         9.         With respect to the eighth cause of action, that it be adjudged that AA’a
 7   violations of the provisions of the Los Angeles Administrative Code, the Fair Labor
 8   Standards Act and the California Labor Code as well as Wage Order 9 constitute
 9   violations of section 17200 et seq. of the California Business and Professions Code.
10   Accordingly, Plaintiff request that the Court order Defendant to pay restitution to them
11   and Class Members in the form of the compensation and improper earnings retained by
12   Defendant on account of its illegal practices. Finally, Plaintiff request that the Court
13   award Plaintiff her reasonable attorney’s fees and costs incurred in the prosecution of this
14   cause of action, against Defendant.
15         10.        With respect to the ninth cause of action, that the Court enter judgment in
16   favor of Plaintiff individually and that Plaintiff be awarded the statutory penalty provided
17   by Labor Code section 226(b) in the amount of $750, and for reasonable attorneys’ fees
18   and costs of suit pursuant to Labor Code section 226(f) and (g), against Defendant.
19         11.        With respect to the tenth cause of action, that the Court enter judgment in
20   favor of Plaintiff individually and that Plaintiff be awarded the statutory penalty provided
21   by Labor Code section 1198.5(k) in the amount of $750, and for reasonable attorneys’
22   fees and costs of suit pursuant to Labor Code section 1198.5(l), against Defendant.
23         12.        That, with respect to the eleventh cause of action, Plaintiff and Collective
24   Action Members be awarded their unpaid minimum wage and/or overtime compensation,
25   liquidated damages, and attorneys’ fees and costs, according to proof, pursuant to 29
26   U.S.C. § 216(b), against Defendant.
27

28

                                                 33
                                              COMPLAINT
        Case 2:19-cv-10181 Document 1 Filed 11/29/19 Page 34 of 34 Page ID #:34



 1         13.       For such further relief as the Court may order, including injunctive relief,
 2   reasonable attorney’s fees, costs of suit, and interest pursuant to sections 218.5 and 218.6
 3   of the Labor Code, as well as section 1021.5 of the California Code of Civil Procedure.
 4

 5   DATED: November 29, 2019                  HARRIS & RUBLE
 6                                             LAW OFFICES OF JOHN P. DORIGAN
 7
                                                       /s/ Alan Harris
 8                                                 Alan Harris/ John P. Dorigan
 9                                                 Attorneys for Plaintiff
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                 34
                                              COMPLAINT
